Grice, Justice.
The plaintiff in error was twice convicted of murder. His first conviction was set aside because the judge *588omitted to charge the jury on the law relating to justifiable homicide and manslaughter. Perry v. State, 185 Ga. 408 (195 S. E. 175). The present writ of error presents the sole question whether or not the verdict was authorized by the evidence. The testimony on the two trials was substantially the same, a satisfactory statement of which appears in the report of the casé on its former appearance. The evidence was sufficient to sustain the verdict. To set forth a full report of the evidence would be but to repeat in substance what appears in the former report of the case, and would serve no useful purpose. We have with care examined and scrutinized the testimony. The theory so earnestly and ably presented by the prisoner’s distinguished counsel may be the truth of the transaction; but the jury have found otherwise, and it is made their duty, not ours, to reconcile conflicting theories arising from the same state of facts. That the deceased was stabbed to death by the prisoner was shown by the evidence. There was no direct evidence to show whether the deceased or the accused was the aggressor; none as to whether the assault upon him was in self-defense or otherwise. Conceding that the wounds on the prisoner were from the deceased’s pistol, the jury had the right to draw their own deductions as to which was the aggressor. The judgment overruling the motion for a new trial is Affirmed.

All the Justices concur.